  Case 1:18-cv-05342-DLI-RML Document 68 Filed 07/14/21 Page 1 of 1 PageID #: 634




July 14, 2021

Via ECF
Honorable Robert M. Levy
United States District Court
Southern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:    Abramovich v. Magic Home Care LLC, No. 18-cv-5342-DLI-RML

Dear Judge Levy:

      The parties write jointly to provide Your Honor with a status update and to request that Your
Honor adjourn tomorrow’s 5:00 PM telephonic status conference sine die.

         As the Court is aware, the parties engaged in private mediations on October 30 and December 7,
2020, in which they made meaningful progress towards resolving their dispute. Since the parties’ June
17, 2021, conference with Your Honor the parties have remained in contact with their private mediator,
Martin F. Scheinman, Esq., regarding their outstanding disputes and have tentatively accepted the
mediator’s proposal to submit the parties’ outstanding disputes to final and binding arbitration. The
parties are currently working on ironing out the arbitration parameters as well as a stipulation to dismiss
this action without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The parties
anticipate finalizing these documents and filing their dismissal stipulation before the end of next week.

         The mediator-proposed proceedings will also allow the parties to expeditiously reap the benefits
of the Court’s work and guidance and avoids additional motion practice. Having engaged in substantial
discovery the parties believe that the mediator’s proposal for a prompt ruling on the merits of Plaintiff’s
claims is in their best interests, conserves scarce judicial resources, and will avoid the expense and delay
of litigating Plaintiff’s claims through trial and appeal.

       Accordingly, the parties respectfully request that Your Honor adjourn tomorrow’s 5:00 PM
telephonic status conference sine die and continue to hold Plaintiff’s motion for sanctions in abeyance
pending dismissal. If the parties are unable to file their dismissal stipulation before the end of next
week, the parties will promptly update Your Honor on the status of their discussions.

       Thank you for the Court’s attention to this matter.

                                                                     Respectfully submitted,

                                                                       /s/ J. Burkett McInturff
                                                                      J. Burkett McInturff

cc:    All Counsel of Record (via ECF)




18 Half Mile Road, Armonk, New York 10504 | +1 910 476 7253 | jbm@wittelslaw.com | www.wittelslaw.com
